UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6283



EZRA CHARLES CALLOWAY, a/k/a Charles Smith,

                                            Petitioner - Appellant,

          versus


DISTRICT OF COLUMBIA BOARD OF PAROLE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-03-3570-8-AW)


Submitted:   June 2, 2004                  Decided:   August 2, 2004


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ezra Charles Calloway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ezra Charles Calloway, Sr., a Maryland state prisoner,

seeks to appeal the order of the district court denying his request

that the District of Columbia Board of Parole be instructed to hold

a parole revocation hearing to determine if he violated his parole

in the District of Columbia.     We find that Calloway’s action is

properly construed as a petition for mandamus relief.   See Johnson

v. Reilly, 349 F.3d 1149, 1153 (9th Cir. 2003); Heath v. United

States Parole Commission, 788 F.2d 85, 89 (2d Cir. 1986).       The

Board of Parole filed a detainer with the Maryland Division of

Correction. There is, however, “no constitutional duty to provide

[a parolee] an adversary parole hearing until he is taken into

custody as a parole violator by execution of [a] warrant.” Moody v.

Daggett, 429 U.S. 78, 89 (1976); Larson v. McKenzie, 554 F.2d 131,

132-33 (4th Cir. 1977); Gaddy v. Michael, 519 F.2d 669, 677 (4th

Cir. 1975).    We affirm the district court’s order denying Calloway

relief, as Calloway has not yet been taken into custody as a parole

violator.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -